PREMIUM BILL Insured: THE HENNESSY MUTUAL FUNDS, INC. Date: December 7, 2012 Producer: GUNN, STEERS & COMPANY, LLC Company: FEDERAL INSURANCE COMPANY THIS BILLING IS TO BE ATTACHED TO AND FORM PART OF THE BOND REFERENCED BELOW. NOTE: PLEASE RETURN THIS BILL WITH REMITTANCE AND NOTE HEREON ANY CHANGES. BILL WILL BE RECEIPTED AND RETURNED TO YOU PROMPTLY UPON REQUEST. PLEASE REMIT TO PRODUCER INDICATED ABOVE. PLEASE REFER TO: EFFECTIVE DATE BOND NUMBER COVERAGE PREMIUM October 26, 2012 82126718 Increase in Limits $ 1,342. To June 30, 2012 15% Commission TOTAL $ 1,342. FEDERAL INSURANCE COMPANY Endorsement No. 13 Bond Number NAME OF ASSURED:THE HENNESSY MUTUAL FUNDS, INC. REVISE ITEM 2. ENDORSEMENT It is agreed that this Bond is amended by deleting ITEM 2. in its entirety on the DECLARATIONS and substituting the following: ITEM 2. LIMITS OF LIABILITY-DEDUCTIBLE AMOUNTS: If "Not Covered" is inserted below opposite any specified INSURING CLAUSE, such INSURING CLAUSE and any other reference to such INSURING CLAUSE in this Bond shall be deemed to be deleted. There shall be no deductible applicable to any loss under INSURING CLAUSE 1 sustained by any Investment Company. SINGLE LOSS DEDUCTIBLE INSURING CLAUSE LIMIT OF LIABILITY AMOUNT 1. Employee $ $ 2. On Premises $ $ 3. In Transit $ $ 4. Forgery or Alteration $ $ 5. Extended Forgery $ $ 6. Counterfeit Money $ $ 7. Threats to Person $ $ 8. Computer System $ $ 9. Voice Initiated Funds Transfer Instruction $ $ Uncollectible Items of Deposit $ $ Audit Expense $ $ Extended Computer Systems $ $ Telefacsimile Instructions $ $ Automated Telephone Transactions $ $ Unauthorized Signatures $ $ Claims Expense $ $ Stop Payment Order or Refusal to Pay Check $ $ This Endorsement applies to loss discovered after 12:01 a.m. on October 26, 2012. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: December 7, 2012 By Authorized Representative ICAP Bond Form 17-02-1582 (Ed. 5-98) Page 1 FEDERAL INSURANCE COMPANY Endorsement No. 14 Bond Number NAME OF ASSURED:THE HENNESSY MUTUAL FUNDS, INC. NAME OF ASSURED ENDORSEMENT It is agreed that the NAME OF ASSURED in the DECLARATIONS is amended to read as follows: The Hennessy Mutual Funds, Inc. Hennessy Cornerstone Growth Fund Hennessy Cornerstone Value Fund Hennessy Cornerstone Mid Cap30 Fund The Hennessy Funds Inc. Hennessy Total Return Fund Hennessy Balanced Fund The Hennessy SPARX Funds Trust: Hennessy Japan Fund Hennessy Japan Small Cap Fund The Hennessy Funds Trust Hennessy Large Value Fund Hennessy Cornerstone Large Growth Fund Hennessy Equity and Income Fund Hennessy Core Bond Fund Hennessy Focus Fund Hennessy Gas Utility Index Fund Hennessy Large Cap Financial Fund Hennessy Small Cap Financial Fund Hennessy Technology Fund This Endorsement applies to loss discovered after 12:01 a.m. on October 26, 2012. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: December 7, 2012 By Authorized Representative ICAP Bond Form 17-02-0949 (Rev. 1-97) Page 1
